 

Exhibit 10.189

MSCI Inc. Clawback Policy

The MSCI Inc. Clawback Policy (the “Clawback Policy”) applies to certain
compensation paid to Covered Executives (as defined below) of MSCI Inc. (the
“Company”), to the extent permitted by applicable law.  

Pursuant to the Clawback Policy, the Compensation & Talent Management Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”), may,
in its discretion and in accordance with principles established by the Committee
from time to time, approve, and recommend for approval by the non-employee
directors of the Board (the “Non-Employee Directors”), the recoupment, repayment
or forfeiture, as applicable, of any Incentive-based Compensation (as defined
below) paid to the Covered Executives, as follows (each, a “Trigger Event”):

 

(1)

in the event of a Financial Restatement (as defined below), the Committee may
seek to recover from such Covered Executive any Excess Compensation (as defined
below) “received” by such Covered Executive during the two-year period
immediately preceding the date that the Board (or a committee thereof)
determines that the Company’s previously issued financial statements contain a
material error;

 

(2)

in the event of a Covered Measure Restatement (as defined below), the Committee
may seek to recover from such Covered Executive any Excess Compensation
“received” by such Covered Executive during the two-year period immediately
preceding the date that the Board (or a committee thereof) determines that the
previously determined level of achievement of the Covered Measured (as defined
below) contained a material error;

 

(3)

in the event the Committee determines that, based on evidence that is probative
in a lawsuit, the level of achievement of the applicable Covered Measure was
primarily based on, affected by, or a result of, such Covered Executive’s
Detrimental Conduct (as defined below), the Committee may seek to recover from
such Covered Executive any Covered Compensation that was (A) impacted by such
Covered Measure and (B) “received” by such Covered Executive in respect of any
applicable performance period to which such Detrimental Conduct relates (but in
no event to exceed the two-year period immediately preceding the date on which
such Covered Executive engaged in such Detrimental Conduct (or the date on which
the Committee discovers that such Covered Executive engaged in such Detrimental
Conduct)); and

 

(4)

in the event the Committee determines that, based on evidence that is probative
in a lawsuit, the Covered Executive has engaged in Detrimental Conduct that has
caused material financial or reputational harm to the Company, regardless of
whether such Detrimental Conduct results in a Restatement Event (as defined
below), the Committee may seek to recover from such Covered Executive any
Incentive-based Compensation (including, for the avoidance of doubt, any
Incentive-based Compensation that is (A) subject to only service-

Page 1

--------------------------------------------------------------------------------

 

 

vesting conditions, (B) awarded solely at the discretion of the Board or the
Committee or (C) earned based on subjective standards, key performance
indicators or other strategic or operational measures) “received” by such
Covered Executive during the two-year period immediately preceding the date on
which such Covered Executive engaged in such Detrimental Conduct (or the date on
which the Committee discovers that such Covered Executive engaged in such
Detrimental Conduct).

For purposes of the Clawback Policy, compensation is deemed to be “received” by
a Covered Executive if it is granted to such Covered Executive or becomes vested
or earned, or is settled or paid to such Covered Executive.

For purposes of the Clawback Policy, the following terms have the following
meanings:

“Covered Compensation” means any Incentive-Based Compensation that is granted,
earned and/or vested based wholly or in part upon the achievement of a Covered
Measure.

“Covered Executive” means any current or former (a) “officer” of the Company (as
defined under Rule 16a-1(f) under the Securities Exchange Act of 1934, as
amended), as determined from time to time by the Board, or (b) member of the
Executive Committee of the Company.

“Covered Measure” means any objective financial, operational, stock price or
total shareholder return measure.

“Covered Measure Restatement” means a restatement or adjustment of the
achievement of a Covered Measure to correct a material error and results in the
amount of Covered Compensation actually paid to a Covered Executive to exceed
10% of the amount of Covered Compensation that would have been paid to the
Covered Executive as calculated based on the Restatement Event.

“Detrimental Conduct” means the Covered Executive’s (a) willful misconduct or
breach of a fiduciary duty, (b) conviction of, or having entered a plea bargain
or settlement admitting guilt for, any crime of moral turpitude or felony under
any applicable law, (c) commission of an act of fraud, embezzlement or
misappropriation, in each of the clauses (a)-(c), with respect to the Company or
any of its subsidiaries, (d) breach of any restrictive covenant to which such
Covered Executive is subject contained in any applicable agreement or
arrangement with the Company or any of its subsidiaries, (e) failure to take
action with respect to any acts or conduct described in clauses (a) through (d)
taken by another person that the Covered Executive has actual knowledge of or
(f) directing any other person to take any of the actions described in clauses
(a) through (d).

“Excess Compensation” means an amount equal to the excess, if any, of (a) the
amount of Covered Compensation actually paid to a Covered Executive over (b) the
amount of Covered Compensation that would have been paid to the Covered
Executive as calculated based on the Restatement Event; provided, that if the
applicable Covered Measure is a stock price or total shareholder return measure,
such Excess Compensation may be calculated based on the

Page 2

--------------------------------------------------------------------------------

 

Committee’s reasonable estimate of the effect of the Restatement Event on the
price of a share of Company common stock.

“Financial Restatement” means a restatement of the Company’s financial
statements in order to correct a material error.

“Incentive-based Compensation” means any sign-on, annual or long-term cash or
equity incentive compensation.

“Restatement Event” means any Financial Restatement or a Covered Measure
Restatement.

The amount of any Incentive-based Compensation subject to recoupment, repayment
or forfeiture under the Clawback Policy, as applicable, will be determined by
the Committee in its discretion, subject to the terms of the Clawback Policy.
Any recoupment of Incentive-based Compensation may be made on a pre-tax or
post-tax basis, as determined in the discretion of the Committee; provided that,
in circumstances where the applicable Trigger Event does not involve any
Detrimental Conduct by the Covered Executive, any such recoupment will be on a
post-tax basis.

In determining the amount of the recoupment, recovery or forfeiture, as
applicable, the Committee will take into consideration all relevant factors,
including the nature and severity of any Detrimental Conduct and its impact on
the Company and the amount of Incentive-based Compensation the Covered Executive
would have received had such Detrimental Conduct been known or otherwise not
occurred or had such Company financials and/or Covered Measures been accurately
reported or had not otherwise contained a material error, as applicable.  The
Committee will have the authority to take any and all steps necessary to ensure
the applicable amount of such Incentive-based Compensation is recovered.

All determinations by the Committee regarding the recoupment, repayment or
forfeiture of Incentive-based Compensation under the Clawback Policy will be
subject to review and final approval by the Non-Employee Directors.  

Any recovery, recoupment or forfeiture of compensation under this Policy shall
be in addition to any other remedies that may be available to the Company, the
Board or the Committee under the MSCI Inc. 2016 Omnibus Incentive Plan, the MSCI
Inc. Annual Incentive Plan (or any award thereunder) or any other Company plan,
policy or arrangement, as well as applicable law or stock market or exchange
rules or regulations. To the extent that any applicable law or stock market or
exchange rules or regulations permit or require recovery of compensation in
circumstances in addition to those specified herein, nothing in the Clawback
Policy will be deemed to limit or restrict the right or obligation of the
Company to recover such compensation to the fullest extent required by such law,
rules or regulations.

The Clawback Policy may be amended or terminated by the Committee at any time,
subject to approval by the Board. The Clawback Policy will be reviewed and
modified if necessary to ensure compliance with applicable law, including the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

Page 3

--------------------------------------------------------------------------------

 

Effective Date: The Clawback Policy will apply to Incentive-based compensation
granted on or after February 7, 2019

Page 4